Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 33-41 are objected to because of the following informalities: 
(i)	 In claim 33, line 3, RF is not defined. Examiner suggest changing it to - - -“radio frequency (RF) - - -;
(ii) 	In claim 36, line 3, RF is not defined. Examiner suggest changing it to - - -“radio frequency (RF) - - -;
(iii)	In claim 39, line 3, RF is not defined. Examiner suggest changing it to - - -“radio frequency (RF) - - -. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving an indication - - -“, “means for receiving data- - - “ , “means for scheduling - - -“ in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17,22-26, 30-33, 35-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 9066363) in view of Ghasemzadeh et al (US 9820159).
With regards to claim 15, Anderson et al discloses a radio frequency (RF) communication device for operation in a first RF cell configured to use a first RF band, the RF communication device (see (22), FIG. 1 is a segment 100 from the radio frequency (RF) portion of the electromagnetic spectrum illustrating two exemplary frequency bands that are adjacent to or nearby each other, and that are spectrally distinct. More particularly, public safety (PS) narrow band (NB) band 102 may include frequencies ranging from 769 megahertz to 805 MHz, and particularly in the range of 769 to 775 MHz. A nearby (or adjacent) band 104 may include frequencies ranging from 776 megahertz to 799 MHz, and is allocated to broadband, LTE compliant public safety communications and applications. In particular, band 104 may include, inter alia, one or more of the following bands: 776 to 787 MHz, 788 to 793 MHz, and 793 to 799 MHz.) comprising:
a second RF cell configured to use a second RF band, wherein the second RF band is adjacent to the first RF band (see(30),  First network 322 operates within a first frequency band (e.g., band 102, FIG. 1) and employs a first modulation scheme. Second network 324 operates within a second frequency band (e.g., band 104, FIG. 1) and employs a second modulation scheme. In accordance with LTE standards, second network 324 employs an orthogonal frequency division multiple access (OFDMA) modulation scheme, for example, single carrier frequency division multiple access (SCFDMA). In an embodiment, the first and second bands are spectrally adjacent or otherwise close to each other; that is, the two bands correspond to adjacent or nearby frequency bands in the RF spectrum); and 
schedule at a transmission time a wireless transmission in the first RF cell in the first RF band, wherein the transmission time is based on the interference parameter (see (43), LMR UE 402 measures the actual level of OOBE received by LMR UE 402 resulting from uplink transmissions from LTE UE 404 and then sends an interference indication signal (INTERFERENCE_IND(LEVEL)) 422 to LTE UE 404 indicative of the actual level of OOBE. In the example illustrated in FIG. 4, the LTE base station 408 determines (task 418) that it can accommodate the interim scheduling request 420, and sends a reschedule response signal (RESCHEDULE_RES (ACK)) 424 to LTE UE 404. The LTE base station 408 then sends a signal(s) 426 to LTE UE 404 containing the new scheduling parameters (NEW SCHEDULING PARAMETER). LTE UE 404 thereafter transmits uplink data 428 in accordance with the new (interim) scheduling parameters).
Anderson et al discloses all of the subject matter disclosed above, but is explicit about a processor configured to: receive data representing an interference parameter for a second RF cell configured
However, Ghasemzadeh et al discloses in fig. 14 and 15, wireless device with processor (1610). Table 3 discloses DL operating band BS transmit UE receive in Duplex Mode. In col.10, lines 1-2, the drift in the ENB transmit timing.
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of Anderson et al as taught by Ghasemzadeh et al and include a wireless device that includes a processor configured to receive data representing an interference parameter
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of Anderson et al as taught by Ghasemzadeh et al and include a wireless device that includes a processor configured to receive data representing an interference parameter with a reasonable expectation of success, thus allowing an improved method and apparatus for data transmission to maximize spectrum (see Ghasemzadeh et al, col.1, lines 50-56).

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 16, the combination of Anderson et al as taught by Ghasemzadeh et al  discloses the RF communication device of claim 15 further comprising: a transceiver configured to receive an RF transmission (see Ghasemzadeh et al   fig. 13, 1340, wireless transceiver), to decode the RF transmission, and to send the decoded RF transmission to the processor (1350) as the data representing the interference parameter (In col.10, lines 1-2, the drift in the ENB transmit timing).

With regards to claim 17,  the combination of Anderson et al as taught by Ghasemzadeh et al  discloses the RF communication device of claim 16, wherein the processor is further configured to control the transceiver to transmit the wireless transmission in the first RF cell in the first RF band at the transmission time ( see col.9, lines 35-39,-- - -DL reception timing may be controlled and managed by a set of predefined rules).
With regards to claim 22, the combination of Anderson et al as taught by Ghasemzadeh et al discloses the RF communication device of claim 15, wherein the transmission time is based on a second transmission time in the second RF cell (see col. 43, 56-62, assigned time periods).

With regards to claim 23, the combination of Anderson et al as taught by Ghasemzadeh et al  discloses the RF communication device of claim 15, wherein the transmission time comprises a time period during which communications in the second RF cell are scheduled at a power level beneath a predetermined threshold (see claim 18, -- -time periods is below a threshold)
With regards to claim 24, the combination of Anderson et al as taught by Ghasemzadeh et al discloses the RF communication device of claim 15, wherein the transmission time comprises a time period during which no downlink communications in the second RF cell are scheduled in the second RF band ( see col. 44, lines 66-67, downlink radio link quality estimation - - -during the unassigned time period - - -).

With regards to claim 25, The RF communication device of claim 15, wherein the transmission time comprises a Time Division Duplex (TDD) schedule ( see (9) A frequency band or an operating frequency band supports a specific duplex mode of operation. The possible duplex modes are: FDD—frequency division duplex: Used in e.g., UTRAN FDD and E-UTRAN FDD; UL (uplink) and DL (downlink) transmissions take place on different paired carrier frequency channels; UL and DL transmissions can occur simultaneously in time; TDD—time division duplex: Used in e.g., UTRAN TDD and E-UTRAN TDD; UL and DL transmissions take place on same carrier frequency channel in different time slots or subframes; HD-FDD—half duplex FDD (can be regarded as a hybrid scheme): Used in e.g., GSM, GPRS, GERAN, EDGE; Like FDD mode, UL and DL transmissions take place on different paired carrier frequency channels; Unlike FDD mode, UL and DL transmissions do not occur simultaneously in time; Like TDD mode, UL and DL transmissions can take place in different time slots or subframes.

With regards to claim 26,  the combination of Anderson et al as taught by Ghasemzadeh et al discloses a coordination system for interference mitigation among a first base station ( see Anderson et al abstract, mitigating interference between spectrally distinct wireless communication networks employing co-location, collaborating radios-- --,  fig. 3), operating in a first frequency range of a first cell and a second base station operating in a second frequency range of a second cell, the coordination system comprising: a receiver configured to receive an interference parameter from the second base station; and a processor configured to assign to the first base station a time period that is available for radio frequency (RF) communications with the first base station, wherein the time period is based on the interference parameter. a transmitter configured to obtain the wireless transmission time from the processor and provide the time period to the first base station (claim 26 recites similar limitations as in claim 16 above and rejected similarly as claim 15 above).
With regards to claim 30, the combination of Anderson et al as taught by Ghasemzadeh et al discloses the coordination system of claim 26, wherein the time period is based on a second transmission time of the second base station. (see col. 43, 56-62, assigned time periods).

With regards to claim 31,  the combination of Anderson et al as taught by Ghasemzadeh et al discloses the coordination system of claim 26, wherein the time period comprises an available time period during which communications with the second base station are scheduled at a power level beneath a predetermined threshold. (see claim 18, -- -time periods is below a threshold)

With regards to claim 32,  the combination of Anderson et al as taught by Ghasemzadeh et al discloses the coordination system of claim 26, wherein the time period comprises an available time period during which no downlink communications with the second base station are scheduled in the second frequency range. ( see fig. 5, col.9, lines 28-33,  UL-DL frame timing in LTE).

With regards to claim 33, the combination of Anderson et al as taught by Ghasemzadeh et al  discloses method for coordinating interference mitigation among devices in adjacent cells, the method comprising: receiving an indication that a first RF communication device is configured to operate in a first RF cell in a first RF band; receiving data representing an interference parameter for a second RF cell in a second RF band, wherein the second RF band is adjacent to the first RF band; scheduling at a transmission time a wireless transmission of the first RF communication device in the first RF cell in the first RF band, wherein the transmission time is based on the interference parameter. ( the rest of claim 33 recites similar limitations as in claim 15 above, see similar rejections above).

With regards to claim 35,  the combination of Anderson et al as taught by Ghasemzadeh et al discloses the method of claim 33, wherein the transmission time comprises a time period during which communications in the second RF cell are scheduled at a power level beneath a predetermined threshold. (see claim 18, -- -time periods is below a threshold)


With regards to claim 36, the combination of Anderson et al as taught by Ghasemzadeh et al  discloses a non-transitory computer readable medium, comprising instructions which, if executed, cause one or more processors to (see Ghasemzadeh et al , claim 23): receive an indication that a first RF communication device is configured to operate in a first RF cell in a first RF band; receive data representing an interference parameter for a second RF cell in a second RF band, wherein the second RF band is adjacent to the first RF band; and schedule at a transmission time a wireless transmission of the first RF communication device in the first RF cell in the first RF band, wherein the transmission time is based on the interference parameter ( the rest of claim 36 recites similar limitations as in claim 15 above, see similar rejections above).

With regards to claim 39,  the combination of Anderson et al as taught by Ghasemzadeh et al discloses a coordination device for mitigation interference among devices in adjacent cells, the coordination device comprising: means for receiving an indication that a first RF communication device is configured to operate in a first RF cell in a first RF band; means for receiving data representing an interference parameter for a second RF cell in a second RF band, wherein the second RF band is adjacent to the first RF band; means for scheduling at a transmission time a wireless transmission of the first RF communication device in the first RF cell in the first RF band, wherein the transmission time is based on the interference parameter( claim recites similar limitations as in claim 26 above, see similar rejection above).

With regards to claim 40,  the combination of Anderson et al as taught by Ghasemzadeh et al discloses the coordination device claim 39, wherein the transmission time is based on a second transmission time in the second RF cell(see col. 43, 56-62, assigned time periods).
With regards to claim 41,  the combination of Anderson et al as taught by Ghasemzadeh et al discloses the coordination device of claim 39, wherein the transmission time comprises a time period during which no downlink communications in the second RF cell are scheduled in the second RF band ( see col. 44, lines 66-67, downlink radio link quality estimation - - -during the unassigned time period - - -).

Allowable Subject Matter
7.	Claims 18-21,27-29,34, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach the   RF communication device of claim 15, wherein the transmission time is configured to occur within a first time period that differs from a second time period, wherein the second time period is reserved for use by the second RF cell as recited in claim 18,
The RF communication device of claim 15, wherein the interference parameter comprises distances between first wireless devices operating in the first RF cell on the first RF frequency band and second wireless devices operating in the second RF cell on the second RF frequency band, wherein the transmission time depends on the distances as recited in claim 20 and 
The RF communication device of claim 15, wherein the processor is further configured to request from the second RF cell data representing the interference parameter, wherein the data comprises a transmission schedule for wireless devices operating in the second RF cell in the second RF frequency band as recited in claim 21.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al (US 8712467) discloses multiple RF band operation mobile devices
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 5, 2022